Citation Nr: 0705646	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-38 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of a disc compression caused by VA surgery 
performed in November 2000. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the knees caused by VA surgery performed in 
August 2001.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

C. Crawford, Senior Counsel


INTRODUCTION

The veteran had active service from November 1941 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, denied the benefits sought on appeal.

In January 2006, the veteran appeared at a Board hearing 
before the undersigned.  A copy of the hearing transcript is 
of record.

The Board notes that the veteran has alleged that he has a 
bilateral knee disability due to events of service.  Review 
of the record reveals that the RO denied the veteran's claim 
of entitlement to service connection on a direct basis in 
November 2001, the veteran filed a timely notice of 
disagreement, and a Statement of the Case was issued to him 
in February 2003.  He did not, however, timely appeal the 
denial of benefits as his substantive appeal was received in 
February 2004.  See 38 C.F.R. § 20.202.  As such, the only 
issues on appeal at this time are as set forth on the title 
page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.



2.  No competent evidence of record demonstrates that the 
veteran has additional back disability resulting from disc 
compression due to treatment occurring at a VA facility, to 
include surgical treatment performed in November 2000.

3.  No competent evidence of record demonstrates that the 
veteran has additional disability of the knees due to 
treatment occurring at a VA facility, to include surgical 
treatment performed in August 2001. 


CONCLUSIONS OF LAW

1.  Criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a disc compression due to 
VA surgery performed on November 15, 2000, are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2006).

2.  Criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for disability of the knees due to VA 
surgery performed on August 28, 2001, are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice by analogy is also applicable to 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Mayfield v. Nicholson, 444 
F.3d 1328 (2006); see also Pelegrini, 18 Vet. App. at 121.

In March 2003, before the May 2003 rating determination here 
on appeal, the RO provided notice to the veteran regarding 
what type of information and evidence is needed to 
substantiate the claims for compensation under 38 U.S.C.A. 
§ 1151, as well as what information and evidence he must 
submit, what information and evidence VA will obtain, and the 
need for him to advise VA of, or to submit any, additional 
evidence in his possession that pertains to the claims.  
While it does not appear as if the veteran received Dingess 
notice, the Board specifically finds that he is not 
prejudiced by the lack of such notice as the underlying claim 
is denied and he cannot be prejudiced by not receiving notice 
of downstream issues.  

VA has made reasonable efforts to assist the veteran by 
obtaining all relevant records adequately identified by him.  
Specifically, the veteran's service medical records, VA 
outpatient treatment reports and VA examination reports are 
of record.  The veteran as also afforded the opportunity to 
give testimony before the Board in January 2007.  Thus, the 
Board finds that VA has complied with the provisions of the 
VCAA as there is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  The veteran has 
had ample opportunity to participate in the adjudicatory 
process.  See Mayfield, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the veteran.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; Mayfield, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  Therefore, the Board will now turn to the merits of 
the claims.

The RO received the veteran's claim for 38 U.S.C.A. § 1151 
benefits in December 2002.  The veteran alleges that the VA 
Medical Center in Denver was either careless, negligent, 
lacked proper skill or used error in judgment when its 
personnel operated on his back in November 2000 and when they 
operated on his knee in August 2001.  The veteran recalled 
that in 1999, five doctors examined him and told him that his 
back disability caused symptoms with his knee while other 
doctors found that the knee problems did not stem from his 
back disability.  Nonetheless, he underwent a back operation 
in November 2000, and after surgery, he overheard a doctor 
state to another doctor that they had made a mistake and 
should not have operated.  Since that time, the veteran 
asserts that he has had constant back pain.  Regarding the 
knees, the veteran alleges that after he underwent knee 
surgery in August 2001, he did not receive adequate time to 
recuperate.  Rather, he was discharged from the hospital on 
the same day and did not receive proper care because the 
doctors were upset with him.  See January 2006 Hearing 
Transcript and Informal Claim received in December 2002.

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability as caused by improper VA treatment.  
For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished to the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility and the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  A determination of the 
additional disability includes consideration of pathology 
prior to, during, and after VA treatment.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  See 38 C.F.R. § 
3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  See 
38 C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (see 38 C.F.R. § 3.361(c)) and 
(i) that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).

After considering all information, including lay and medical 
evidence, with respect to benefits under laws administered by 
the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The benefit of the doubt rule is 
inapplicable, however, when the evidence preponderates 
against the claim.  See Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in pertinent part, that the law requires the 
Board address only its reasons for rejecting evidence 
favorable to the claimant.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has also 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The evidence reveals that upon VA examinations in 1952 and 
1957, the veteran had complaints of back pain, but did not 
have any negative clinical findings or pertinent diagnoses.  
In a July 1981 statement, Doctor Glaaseen stated that the 
veteran had had long chronic problems with his knees.  The 
doctor reported that the veteran could not run and that his 
knees dislocated, developed effusion and swelled.  He added 
that on two occasions the left knee swelled and was drained 
of fluid.  Additionally, an arthocentesis was performed on 
the right knee.  At that time, the veteran's knee complaints 
were secondary to patellofemoral compression with laterally 
placed patellas and early patellofemoral degenerative 
disease, right worse than left.  

VA outpatient treatment reports from 1986 through 2006 are 
replete with complaints of and treatment for pain in the low 
back and left and right knee.  A March 1986 VA outpatient 
treatment report and April 1986 VA Medical Certificate show 
treatment for low back spasms.  The April 1986 diagnostic 
assessment was possible generalized arthritis affecting the 
lower back.  A May 1987 medical certificate showed low back 
pain with probable early sciatic involvement.  VA medical 
reports dated from 1995 to 1998 showed complaints of right 
knee pain and a diagnosis of patellofemoral syndrome.  The 
reports also showed that the veteran's pain in the right knee 
was attributable to right hip pain.  A medical record dated 
in November 1999 showed that the veteran received emergency 
room treatment as a walk-in patient for lower back pain; 
degenerative joint disease of the spine was noted.  

VA medical records dated from June to October 2000 show 
complaints of left knee pain with crepitus, although the knee 
was otherwise stable.  Assessments included left knee pain, 
patellofemoral pain, and chronic knee pain with no evidence 
of an acute problem.  The reports also contained a medical 
record dated in July 2000 showing mild degenerative disc 
disease of the upper lumbar spine and facet arthropathy at 
the L5-S1 level.  The diagnostic assessment was that sciatica 
was suspected; there was no knee pathology present.  Reports 
dated in late July 2000, reflect that there were confusing 
symptoms about the left knee with some suggestion that 
complaints may stem from sciatic pain and that the veteran's 
knee and thigh pain was consistent with sciatica.  Clinical 
entries dated in September and October 2000 show continued 
treatment for increased pain of the left knee.  The reports 
then showed that the veteran was referred to neurology for 
additional consultation.

A medical note dated on November 13, 2000, reflects that the 
veteran was scheduled to undergo an L3-L4 decompression and 
laminectomy for left knee pain shooting to the groin area.  
That surgery was performed on November 15, 2000.  After the 
surgery, a medical report dated on November 15, 2000, shows 
that the veteran complained of left knee pain, which he 
stated was not new.  The veteran added, "[t]his is why I had 
back surgery, a nerve I think."  Clinical entries thereafter 
show that the veteran's pain was controlled with medication 
and that he participated in physical therapy.  A clinical 
note dated on November 19, 2000, shows that the veteran 
continued to complain of left knee pain and that he 
complained of right knee pain as well; he added that he did 
not have pain in the right knee before the surgery.  The 
reports thereafter show continued complaints of bilateral 
knee pain.  

The VA discharge summary report shows that the veteran 
remained hospitalized from November 15 to November 27, 2000.  
The report shows that on post-operative day one, the veteran 
was doing well and ambulating with a walker.  He continued to 
do well, but had complaints of pain of the lower left 
extremity-left knee pain without radiation.  The veteran was 
continued on pain medication and physical therapy.  The 
report reflects that although the veteran's pain improved in 
character and was alleviated from the right knee, it was 
still present in the left knee.  There was no radiation of 
the pain and it was well localized to the medial aspect of 
the lower distal quadrant of the superior kneecap.

A January 2001 clinical entry notes that the veteran had 
continued pain with no relief from the laminectomy, and that 
after a discussion between the physician and the veteran, the 
veteran would proceed with an arthroscopy of the left knee.  
The veteran underwent a total left knee arthroplasty on 
August 28, 2001.  The discharge summary report shows that the 
veteran had a long history of left knee pain and that he had 
"essentially failed conservative intervention" and had 
elected for a left total knee arthroplasty.  It was then 
noted that the procedure was performed without complication.  
Thereafter, the veteran was transferred to the intensive care 
unit for immediate post-operative care and later transferred 
to the floor on post-operative day one for an uncomplicated 
post-operative recovery period.  The veteran was discharged 
to a geriatric evaluation and management unit (GEMU) on 
September 6, 2001.  The veteran was discharge from GEMU on 
September 18, 2001.

Medical reports dated from 2002 to 2006 show continued 
treatment for pain of the lower back and left knee, to 
include that the veteran underwent left quadriceps tendon 
repair in April 2003.  

The veteran underwent a VA examination in September 2006 and 
stated that his back did not bother him nor had it ever 
bothered him; he asserted that VA physicians were supposed to 
operate on his left knee, but had performed surgery on his 
back and caused him to have back pain.  The veteran then 
reported perpetual pain of the left knee that he experienced 
at all times.  He complained of swelling and weakness of the 
knee, but denied a history of locking or collapsing.  The 
veteran advised that he did not use a brace for ambulating, 
but used a walker and a wheelchair.  After reviewing the 
veteran's claims file and reviewing his past medical history, 
the physician examined the veteran and noted a 9 x .3 
centimeters vertical midline scar over the lumbar spine.  The 
scar was flat, soft, nontender and well healed.  There was no 
tenderness to palpation over the spinous processes or 
paraspinal or over the sacroiliac joints.  No sciatic notch 
tenderness was detected, and the straight leg raising test in 
a sitting position was to 120 degrees and negative 
bilaterally.  Flexion was from 10 to 75 degrees with 
extension to -10 degrees, right lateral bending from 0 to 30 
degrees, left lateral bending from 0 to 10 degrees, and right 
and left thoracolumbar rotation from 0 to 30 degrees.  
Sensation was intact and deep tendon reflexes were 1+ 
bilaterally.  

For the left knee, there was a 22 x .5 centimeters vertical 
midline anterior scar over the left knee.  The scar was flat, 
soft, nontender, well healed, and without significant 
constriction.  No localized swelling or fluid was detected 
and no popliteal mass was palpable.  The patellar grind test 
was associated with an audible and palpable click and 
crepitus.  No increased patellar laxity was noted.  Flexion 
was from 0 to 90 degrees with extension to 0 degrees.  On 
joint stress testing, there was tenderness over the medial 
collateral ligament and a palpable click.  Again, no laxity 
or instability was noted on valgus/varus stress testing at 0 
degrees and 30 degrees.  The lateral collateral ligament was 
stable to stress testing at 0 degrees and 30 degrees.  No 
posterior instability was detected, and anteriorly there was 
1 to 2-millimeters laxity without instability.  The knee 
joint was stable to stress examination multi-directional.  
Mid-thigh circumference measured 36-centimeters on the right 
and 38-centimeters on the left.  Quadriceps strength was 5/5 
against resistance.  The veteran could perform squats at 0 to 
60 degrees through 4 to 10 repetitions without increased pain 
or steadiness.  Complaints of pain and fatigue were noted.

After a complete examination, the examiner opined that there 
was no identifiable evidence that the veteran experienced 
additional disability of the back due to his VAMC surgeries.  
The examiner explained that the records showed that the 
veteran had evidence of degenerative changes in the 
lumbosacral spine in 1993 and that, upon complaints of left 
knee pain beginning in June 2000, there was also a clinical 
history of "new left low back and hip pain" for which 
lumbosacral spine x-rays showed degenerative joint disease 
with no significant hip joint deterioration; the left knee 
physical examination was essentially normal and the veteran's 
left knee pain did not respond to steroid injections or 
viscosupplementation.  The examiner then noted that the 
veteran was seen in the emergency room on four occasions for 
pain of the left knee and clinical findings were essentially 
normal.  He then reviewed clinical findings for the veteran's 
left knee and lower back from July 2000 and noted that the 
veteran had orthopedic, neurology, and neurosurgical 
evaluations prior to the November 2000 surgery.  At the time 
of surgical admission in November 2000, the veteran had 
complained of "shooting pain that radiated down the left 
buttock to the left knee," and clinically, the pain 
distribution was consistent with L3 radiculopathy which 
directly correlated with the lumbosacral spine magnetic 
resonance imaging (MRI) findings.  Therefore, the L3-L4 
surgical decompression was performed because the left knee 
pain was intractable and had not been responsive to direct 
knee joint treatment or lumbar traction.  

The VA examiner acknowledged that, after the lumbar surgery, 
the records reflect that the veteran continued to experience 
left knee pain which was not alleviated by the surgery.  
Therefore, attention was directed to the left knee, 
ultimately necessitating prosthetic replacement in an effort 
to correct the intractable pain in light of the known 
evidence of left knee degenerative joint disease.  After the 
knee joint replacement surgery, the veteran continued to have 
left knee pain and weakness for which a left quadriceps 
defect was repaired in April 2003, with documentation in May 
2003 indicating that the veteran was doing "exceptionally 
well . . . and [had] minimal pain."  The June 2003 records 
also confirm satisfactory progress as does the March 2004 
records.  The examiner noted that the veteran complained of 
non-localizing left knee pain in December 2004 with no new 
clinical findings and he had a knee joint anesthetic 
injection with minimal relief.  At that time, it was thought 
the "spinal stenosis is the source of the knee pain."  

For the left knee, the examiner opined that there was no 
identifiable evidence that the veteran's incurred a 
disability or an additional disability due to his VAMC 
surgeries.  The left knee showed objective evidence of 
degenerative joint disease in June 2000.  August 2001 films 
showed persistent tricompartmental arthritis for which total 
knee joint arthroplasty was appropriately performed in 
September 2001.  Subsequent x-rays showed good alignment and 
implant seating.  The examiner added that, after the left 
knee total joint replacement arthroplasty, records reflect 
the veteran was actually retained under formal care for 
approximately two-weeks because of the inability to perform 
home self-care and therapy.  The formal treatment actually 
exceeded usual and customary post-operative in-house 
treatment and was extended further due to the veteran's 
Parkinson's disease and dementia to assure maximal left knee 
rehabilitation.  Additionally, recent diagnostic assessment 
in February 2006 showed that the left knee condition was 
stable, yet the veteran continued to complain of left knee 
pain.  

The Board notes that it places great probative weight on the 
findings reported in the September 2006 VA examination report 
because it clearly shows that the examiner reviewed the 
veteran's claims file, examined the veteran, and provided 
thorough reasons and bases for every conclusion reached.  
Additionally, the examiner's recitation of the facts are 
consistent with the evidence of record.  See generally, Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  The examiner's opinion 
that there is no additional disability of the back or left 
knee caused by VA medical treatment is not refuted in the 
medical evidence.  The only evidence in support of the 
veteran's claims is his statements that he believed the back 
surgery was unnecessary and that the left knee surgery caused 
him to have pain that did not exist prior thereto.  The 
medical evidence is in direct contradiction with the 
veteran's statements.  Thus, the Board finds that those 
statements, standing on their own, are insufficient to 
establish a relationship between current complaints and 
treatment provided by VA medical personnel.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).

There is no competent evidence of record showing that the 
veteran experienced additional disability due to his November 
15, 2000, disc compression surgery or his August 28, 2001, 
left knee surgery.  The clinical evidence of record shows 
that the veteran experienced low back and bilateral knee pain 
before, during and after his surgeries.  As explained above, 
even after appearing at a VA medical examination in September 
2006, the VA examiner found no evidence to substantiate the 
veteran's assertions that he currently has additional 
disability of the lower back or left knee as a result of any 
of his VA surgeries.  Further, by the veteran's own 
admissions he does not experience additional disability of 
the right knee.  Therefore, the evidence fails to establish 
that any surgical treatment by VA resulted in additional 
disability.  The evidence also fails to show VA acted with 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault regarding the 
treatment of the veteran's lumbar spine disability and left 
and right knee disabilities.  

The Board is cognizant of the veteran's appellate assertions.  
Regrettably, however, the veteran's assertions are 
inconsistent with the objective evidence of record.  
Therefore, they are of little or no probative value.  In 
fact, the record shows that the 2000 and 2001 surgeries were 
performed without complications.  It also shows that the 
veteran's care exceeded the usual standards in that he 
received GEMU treatment from September 6 -18, 2001.  
Moreover, the VA examiner in 2006 found that the veteran's 
treatment "actually exceed[ed] usual and customary 
postoperative in-house treatment and was extended further due 
to his Parkinson's disease and dementia to assure maximal 
left knee rehabilitation."  And, finally, the Board finds 
that the veteran was properly informed and gave consent for 
the surgeries in question.  As outlined above, the veteran 
had complaints of back pain and left knee pain prior to the 
surgeries, was quoted in reports as saying that he was aware 
of having back surgery for "a nerve," and that he indicated 
that he would proceed with an arthroscopy of the left knee 
when the back surgery did not alleviate the knee pain.  

The Board appreciates that the veteran now only recalls 
wanting to deal with his knee pain in 2000, but points to the 
medical records as clear evidence of the intention to have 
back surgery first because the left knee did not respond to 
local treatment and it was believed that the knee pain was a 
product of an L3-L4 compression.  The veteran assertion that 
he heard doctors talking about his back surgery and whether 
it should have been performed is not corroborated by any 
other evidence.  Thus, after carefully reviewing and weighing 
the pertinent evidence of record as outlined above, the Board 
finds that criteria for entitlement to compensation under the 
provisions of Section 1151 are not met.  There is no 
competent evidence of record indicating that the veteran has 
additional disability as a result of November 15, 2000, VA 
surgery for residuals of a disc compression, nor is there any 
competent evidence of record showing that he has additional 
disability as a result of August 28, 2001, VA surgery for 
disability of the knees.  The record contains no competent 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of fault on the part 
of VA in furnishing medical or surgical treatment or care.  
Additionally, the competent evidence of record shows that the 
veteran was informed of risks associated with the surgery, 
and that even if he has the claimed additional disability, 
such would not have been unforeseeable.  For the reasons 
provided above, the preponderance of evidence weighs against 
the veteran's claims, and the evidence in this case is not in 
equipoise.  Therefore, his claims are denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a disc compression due to VA surgery performed 
in November 2000 is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the knees due to VA surgery performed in August 
2001 is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


